Citation Nr: 0701729	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern






INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  In a July 2003 rating decision, the RO confirmed and 
continued a 1992 rating decision that denied the claim of 
service connection for bilateral hearing loss; after the 
veteran was notified of the rating decision and of his 
appellate rights, he did not appeal the adverse 
determination.

2.  The evidence presented since the July 2003 decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim, but it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The July 2003 rating decision, confirming and continuing the 
denial of service connection for bilateral hearing loss 
became final; the evidence presented since the rating 
decision is not new and material evidence, and the claim of 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.
The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.
Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided VCAA notice by letters, dated in March 2003 
and June 2004.  In the notices, the veteran was informed that 
in order to reopen the claim of service connection, he must 
submit new and material evidence.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claim.  The notices included 
the provision for the effective date, that is, the date of 
receipt of the claim.  The veteran has had ample opportunity 
to fully participate in the adjudicatory process.


The VCAA also requires that new and material evidence claims 
include notice of the evidence and information that is 
necessary to reopen the claim, and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The June 2004 letter specifically outlined evidence necessary 
to substantiate the underlying service connection claim, and 
informed the veteran that he should not provide previously 
submitted, cumulative evidence tending to reinforce a 
previously established point.  The letter informed the 
veteran that "material" evidence must bear directly and 
substantially upon the area of consideration.  He was also 
informed of the standard under Evans v. Brown, 9 Vet. App. 
273 (1996) and required by Kent v. Nicholson, 20 Vet App. 1 
(2006).  In this regard he was told that new evidence is 
material when it pertains to circumstances showing the 
condition was incurred coincident to military service.  

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability).

To the extent that the degree of disability assignable was 
not provided by the notices, the claim is denied and no 
disability rating will be assigned.  Accordingly, there can 
be no possibility of prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess.

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  The RO has assisted the veteran in 
obtaining the evidence necessary to substantiate his claim, 
including obtaining service medical records and VA treatment 
records identified by the veteran.  The veteran has also been 
afforded a VA examination.  

The veteran has not identified any additional evidence 
pertinent to the claim.  As there are no additional records 
to obtain, the Board concludes that the VCAA requirements 
have been met, and a decision on the merits does not 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  To establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

By history, the Board first notes that the veteran's 
contentions have not changed since his initial claim for 
entitlement to service connection for bilateral hearing loss 
in June 1992.  That is, the veteran has continuously related 
that he was exposed to explosives during combat service in 
Vietnam.  In August 1992, the RO denied the claim, as hearing 
loss was not shown by the evidence of record.  Notice was 
issued that same month.  The veteran did not appeal and the 
claim became final.  

In 2002 the RO received another application for benefits.  By 
rating decision dated in July 2003, the RO denied the claim, 
finding that new and material evidence had not been presented 
and advising the veteran that to reopen the claim the 
evidence must show that his bilateral hearing loss occurred 
in service.  In reaching this decision the RO considered the 
veteran's service medical records, DD 214, and 2003 
outpatient treatment reports.  Notice was issued that same 
month.  In April 2004, the veteran indicated that service 
connection was warranted.  He did not express disagreement 
with the July 2003 determination however.  The veteran's 
April 2004 letter therefore was properly considered to be a 
new claim.  The July 2003 determination became final.  By 
rating decision dated in September 2004, the RO confirmed and 
continued the denial.  The veteran appealed.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim the claim may not thereafter be reopened 
and allowed.  Additionally, a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies. 

Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In the last final disallowance, the RO found that the veteran 
did not have bilateral hearing loss that occurred in service.  
Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran's 
hearing loss is linked to some in-service injury or 
occurrence.  No competent evidence received since the July 
2003 decision tends to do so.  

In an effort to reopen the claim for bilateral hearing loss, 
the veteran submitted VA Medical Center Treatment notes from 
2003 to 2005.  The pertinent medical evidence of record 
indicates a current diagnosis of bilateral hearing loss, 
documents treatment and complaints related to bilateral 
hearing loss, and notes the veteran's own stated history of 
noise exposure.  The newly received evidence does not address 
the unestablished fact that competent medical opinion is 
needed to relate the veteran's hearing loss to service.  

A July 2005 VA audiological examination has also been added 
to the record since the July 2003 decision, and while this 
evidence is new, it is not material in that it does nothing 
to relate the veteran's currently diagnosed hearing loss to 
service.  In fact, the VA examination report does exactly the 
opposite.  After review of the veteran's file the examiner 
concludes that his hearing was normal at service discharge, 
and his bilateral hearing loss is not attributable to 
service.

The Board acknowledges the veteran's contention that noise 
exposure during service contributed to his current bilateral 
hearing loss.  Additionally, the Board is fully cognizant of 
the veteran's combat status and receipt of a Combat 
Infantryman's Badge and Bronze Star.  The Board also 
recognizes that the veteran's statements may be consistent 
with the circumstances, conditions, or hardships of such 
service.  However, 38 U.S.C.A. § 1154(b) cannot be used to 
obviate the requirement that the veteran submit evidence of a 
nexus between the current disability and service.  Kessel v. 
West, 13 Vet. App. 9 (1999).  Here, the newly received 
evidence does not etiologically relate the veteran's hearing 
loss to service.  Moreover, as a layman, the veteran lacks 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay statements, alone, cannot serve as a predicate to reopen 
a previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211 (1993). 

As such, no competent evidence received since July 2003 
raises a reasonable possibility of substantiating the claim.  
That is, no additional evidence received shows a nexus 
between the veteran's individual hearing loss and service.  
The circumstances of this case are similar to those 
referenced in Paller v. Principi, 3 Vet. App. 535 (1992).  
The point has been reached in this case "where it can be said 
that, all things being equal, the evidence being proffered 
has been fairly considered and that further rearticulation of 
already corroborated evidence is, indeed, cumulative."  
Paller, 3 Vet. App. at 538.  The RO has previously considered 
extensive medical evidence documenting the veteran's medical 
history and complaints and denied this claim.

Accordingly, the additional evidence received is not new and 
material and the claim may not be reopened.  Until the 
veteran meets his threshold burden of submitting new and 
material evidence sufficient to reopen his claim, the benefit 
of the doubt doctrine does not apply.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the claim 
of service connection for bilateral hearing loss remains 
final and is not reopened; the appeal is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


